Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/310843, 16/311261, 16/310839, 16/310873, and 16/311219 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Election/Restrictions
Claims 9, 12, and 15-16 allowable. The restriction requirement between Group I and II, as set forth in the Office action mailed on 03/11/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/11/2021 is partially withdrawn. Claims 17-18, directed to an apparatus no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1 and 4-8, directed to an apparatus withdrawn from consideration because they do not require all the limitations of an allowable claim.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Terry Callaghan on 4/1/2022.
Claim 9: A method of controlling cooking in an electromagnetic cooking device having an enclosed cavity in which a food load is placed and a plurality of RF feeds configured to introduce electromagnetic radiation into the enclosed cavity to heat up and prepare the food load, the plurality of RF feeds configured to allow measurement of forward and backward power at the plurality of RF feeds, the method comprising: 
(a) causing the generation of RF excitations at a specified frequency and phase shifts from each of the plurality of RF feeds for a predetermined time period; 
(b) during the predetermined time period: measuring and analyzing the backward power at the plurality of RF feeds to calculate efficiency, determine a coefficient of variation in the efficiency, and monitor the coefficient of variation to identify possible changes in a volume of the food load; and 
(c) repeatedly performing steps (a) and (b) until such time that a change is identified in the volume of the food load based on changes in the coefficient of variation over a cooking cycle, wherein the RF excitations are at different frequencies 
 determining a mean and a standard deviation of the efficiency during the predetermined time period; and computing the coefficient of variation in the efficiency based on the mean and standard deviation.
Claim 14:  CANCELED
Claim 15: The method of claim [[14]] 9, wherein, when the 
Claim 16: The method of claim [[14]] 9, wherein, when the 
Claim 18: The cooking device of claim 17, wherein, upon repeating steps (a) and (b), the RF excitations are at different frequencies .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation “wherein the controller determines a coefficient of variation by: determining a mean and a standard deviation of the efficiency during the predetermined time period; and computing a coefficient of variation in the efficiency based on the mean and standard deviation” where changes in the coefficient of variation (COV) are used to identify changes in the volume of the food load. And in addition, the COV is calculated at different frequencies and phase shifts.
Bullo (US 20170290104 A1) discloses an algorithm for optimizing standard deviation of the efficiency to help obtain uniform heating throughout the food load.
Libman (US 20150070029 A1) discloses that efficiency related values can be associated with the food load’s properties (e.g. temperature, volume, etc) (par. 74).
However, none of the prior art discloses using the statistical method of calculating the coefficient of variation in the efficiency over different frequencies and phase shifts to identify a change in the food load’s volume. While COV is a dimensionless version of standard deviation, which Bullo possesses, it would not have been obvious to one of ordinary skill in the art to use standard deviation to identify changes in the volume of the food load nor does the prior art disclose that using COV would be beneficial in identifying those changes. Paragraph 179-180 in the instant case’s specification discloses that standard deviation cannot differentiate if the change in efficiency is due to changes in the frequency of RF feeds or phase shift. COV allows the applicants to compare the changes in efficiency across various frequencies and various phase shifts to pinpoint if the change is in fact occurring due to a change in volume. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761